Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 1 of 15 PageID 18986




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                CASE NO. 6:18-cv-01237-WWB-GJK

     CLASSIC SOFT TRIM, INC.,
     and ROADWIRE, LLC,

            Plaintiffs,

     v.

     ROSS ALBERT, and
     KATZKIN LEATHER, INC.,

            Defendants.
                                        /

                           DEFENDANT, ALBERT’S APPEAL OF
                          MAGISTRATE JUDGE’S RULING (Doc. 423)
                                  (RE: Motion, Doc. 373)

            Defendant, Ross Albert, pursuant to Fed. R. Civ. P. 72(a), and 28 U.S.C. § 636(b)(1),

     submits this appeal of Magistrate Judge Kelly’s Order of January 14, 2021 (Doc. 423)

     (“Order”) denying Albert’s “Defendant, Ross Albert’s Second Motion To Disqualify

     Counsel/Revoke Pro Hac Vice Admission, And For Order To Show Cause Re: Offering

     Improper Inducements To Fact Witnesses” (Doc. 373). The Order erroneously concludes

     that a written offer to dismiss protracted litigation in exchange for giving favorable

     testimony, is not an “offer of inducement” prohibited by Rule 4-3.4 of the Rules Regulating

     the Florida Bar, and incorporated into this Court’s own Rules.




                                                   1
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 2 of 15 PageID 18987




     I.      The Order’s Interpretation and Application of Rule 4-3.4 is Contrary to Law
             and Clearly Erroneous.

             The question presented is whether Plaintiffs’ counsel made an improper attempt to

     induce a fact witness, Albert, to give or alter his testimony in exchange for a dismissal of

     the claims against him, in violation of the Rule 4-3.4 of the Rules Regulating the Florida

     Bar. Florida ethical rules, expressly incorporated into this Court’s Local Rules1, absolutely

     and unequivocally prohibit offering any “inducement” to a fact witness to give favorable

     testimony:

                               A lawyer shall not:
                               ....
                               (b) fabricate evidence, counsel or assist a witness to
                      testify falsely, or offer an inducement to a witness, except a
                      lawyer may pay a witness reasonable expenses incurred by the
                      witness in attending or testifying at proceedings; a reasonable,
                      noncontingent fee for professional services of an expert
                      witness; and reasonable compensation to reimburse a witness
                      for the loss of compensation incurred by reason of preparing
                      for, attending, or testifying at proceedings.

     R. Regulating Fla. Bar 4–3.4(b); see generally The Florida Bar v. Wohl, 842 So.2d 811

     (2003). Thus, the Order correctly concluded that a violation of this Rule would be grounds

     for disqualification and that courts applying this Rule have repeatedly emphasized the

     “extremely serious” nature of such misconduct. Order, pp. 5-6 citing United States ex rel. S.

     Site & Underground, Inc. v. McCarthy Improvement Co., 2017 WL 443486, at *20 (M.D.

     Fla. Feb. 1, 2017):

                             “Offering financial inducements to a fact witness is
                      extremely serious misconduct” and is “an evil that should be
                      avoided.” Fla. Bar v. Wohl, 842 So.2d 811, 816 (Fla. 2003).

     1
       Lawyers practicing before this Court agree to be bound by the Florida Bar’s professionalism rules. Local Rule
     2.04(d).




                                                           2
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 3 of 15 PageID 18988




                   The Florida Supreme Court has explained, “The very heart of
                   the judicial system lies in the integrity of the participants.
                   Justice must not be bought or sold.” Fla. Bar v. Jackson, 490
                   So.2d 935, 936 (Fla. 1986) (internal modifications omitted).

                                        *       *       *

                           Any payment is inappropriate if it is contingent on the
                   content of the witness’s testimony or its helpfulness to the case.
                   See Golden Door Jewelry Creations, Inc. v. Lloyds
                   Underwriters Non–Marine Ass’n, 865 F. Supp. 1516, 1524–26
                   (S.D. Fla. 1994), aff’d in relevant part, 117 F.3d 1328, 1335
                   n.2 (11th Cir. 1997) (imposing sanctions where payments of
                   $493,103 and $147,000 to two witnesses were contingent on
                   testimony being truthful, material, and helpful to defense);
                   Ward v. Nierlich, 99–14227 CIV, 2006 WL 5412626, at *4
                   (S.D. Fla. Sept. 20, 2006) (unpublished) (imposing sanctions
                   where plaintiff’s counsel promised lump-sum payment and
                   stake in settlement agreement for testimony).

     United States v. McCarthy, 2017 WL 443486, at *20.

                           [T]he very heart of the judicial system lies in the
                   integrity of the participants.... Justice must not be bought or
                   sold. Attorneys have a solemn responsibility to assure that not
                   even the taint of impropriety exists as to the procurement of
                   testimony before courts of justice. It is clear that the actions of
                   the respondent ... violates [sic] the very essence of the integrity
                   of the judicial system and ... the oath of his office.

     The Florida Bar v. Wohl, 842 So.2d 815 quoting Florida Bar v. Jackson, 490 So.2d 935

     (Fla.1986). “Fair competition in the adversary system is secured by prohibitions against ...

     improperly influencing witnesses ... and the like.” Trial Practices, Inc. v. Hahn Loeser &

     Parks, LLP, 260 So.3d 167, 171 (2018) quoting R. Regulating Fla. Bar 4-3.4 cmt.

            Nevertheless, in ruling that Plaintiffs’ counsel had not violated this Rule and so

     should not be disqualified, nor even subject to a show cause Order, the Magistrate Judge

     concluded: 1) a mere argument, without proof, of attempting to induce “truthful” testimony is




                                                    3
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 4 of 15 PageID 18989




     somehow exculpatory; 2) Plaintiffs’ counsel’s written, proposed exchange was not an

     “offer”; and 3) proposing to dismiss onerous litigation that has already commenced and

     continued for years is not a prohibited “inducement.” Each of these propositions is clearly

     erroneous, contrary to the plain language of the Rule and interpretive law, and unsupported

     by any authority.

     II.     Standard of Review

             The Magistrate Judge’s order on non-dispositive motions is entitled to some measure

     of deference by the Court, and may only be overturned if it is “clearly erroneous or is

     contrary to law.” Fed. R. Civ. P. 72(a). However, the Order here is based upon erroneous

     conclusions of law, its interpretation of Rule 4-3.4 in light of undisputed facts. Thus, the

     standard of review is effectively de novo regardless of the nature of the Order. See, Showan

     v. Pressdee, 922 F.3d 1211, 1223 (11th Cir. 2019)(“We review de novo a district court's

     determination and application of state law in a diversity case”) quoting Pendergast v. Sprint

     Nextel Corp., 592 F.3d 1119, 1132 n.11 (11th Cir. 2010).

     III.    The Order’s Supposition That Plaintiffs Sought to Induce Only “Truthful”
             Testimony is Factually Unsupported and Legally Immaterial.

             Though not reaching any express conclusion, the Order begins and then repeatedly

     references Plaintiffs’ unsupported allegations that Albert has lied and thus Plaintiffs’

     alleged motive in attempting to induce altered testimony was to induce “truthful”

     testimony.2 First, Albert has at all times offered the full and complete truth in his testimony



     2
        It should first be noted, by Plaintiffs’ counsel’s own words the proposed exchange was not limited to
     “truthful” testimony unless that version of the “truth” included “testifying truthfully about the extensive
     involvement with Katzkin he engaged in to destroy the Orlando branch operations, ... .”




                                                         4
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 5 of 15 PageID 18990




     in this litigation, and there is no evidence to the contrary.3 Indeed, even in his Opposition to

     Albert’s Motion, Plaintiffs’ counsel conceded he had not yet even attempted to put any such

     evidence before the Court. Doc. 385, p. 4. (“In due course, the mountain of proof of what

     Albert has lied about and concealed, and its prejudice to Plaintiffs’ trial preparation, will be

     presented.”) Yet, despite the complete absence of any evidence of the alleged “perjury,”

     and Plaintiffs’ admission they have not proffered any, the Order repeatedly references these

     admittedly unsubstantiated assertions by Plaintiffs’ counsel as if they should have some

     bearing on the outcome of Albert’s motion. Of course, statements by counsel are no

     evidence at all, and the Magistrate Judge has not attempted to determine any disputed facts

     in this Order.

              Even if the assertions of Plaintiffs’ counsel were accurate—which they are not—it is

     clear is that insertion of the talismanic “truthful” into the offer cannot insulate an otherwise

     improper and unethical inducement of testimony from the proscription of Rule 4-3.4. In fact,

     when the prior version of the Rule was deemed silent on this point, the Florida Supreme

     Court expressly called for a revised Rule making clear that truthfulness, even if proved (and

     here there is no such proof), is no defense whatsoever to the inducement of a fact witness to

     give favorable testimony. Florida Bar v. Cillo, 606 So.2d 1161, 1162 (Fla.1992). In

     response to the Florida Supreme Court’s concerns that the existing rule might permit a lawyer


     3
       In stark contrast, it is abundantly clear that Plaintiffs and their counsel have based their case against Albert on
     outright lies for years. As just one example, from its initial pleadings in this Court, through its recent
     opposition to Albert’s motion for Summary Judgment a few weeks ago, Plaintiffs continue to misrepresent that
     Albert orchestrated an en masse walkout of all or most of Plaintiff’s installer employees when he resigned in
     March 2016. See, e.g. Doc. 104, ¶¶ 77(k)(m)(q)(s)(w)(x)(z)(aa); Doc. 394-1, pp. 125-26. Yet, Plaintiffs’
     principal owner, CEO and corporate representative, Aaron Forrister, has admitted that he has always known this
     was not true as he was personally present in March 2016 and could not confirm that any installer left – guessing
     at most “one or two” drivers or installers resigned. Forrister dep., pp. 40-44. In fact, not even one installer left.




                                                              5
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 6 of 15 PageID 18991




     to offer some inducement for truthful testimony in Cillo, the Rule was amended to make

     clear that the truth or falsity of the testimony sought is immaterial to the prohibition on

     inducing a fact witness to give favorable testimony. Florida Bar re: Amendments to Rules

     Regulating the Florida Bar, 644 So.2d 282 (Fla. 1994).

                               Further, the history of the rule indicates that it was
                       amended to address situations such as the instant case. In 1992,
                       in Florida Bar v. Cillo, 606 So.2d 1161 (Fla.1992), Cillo was
                       accused of paying money to a former client as an inducement
                       for the client to dismiss his Bar complaint against Cillo. The
                       question arose whether it was misconduct to induce a witness
                       to tell the truth by offering money or other valuable
                       considerations. At the time, there was no rule governing such a
                       situation so we did not impose discipline for that conduct. We
                       were concerned, however, that the payment of compensation
                       other than costs to a witness could adversely affect credibility
                       and fact-finding functions. We directed that a rule be
                       developed to clarify that any compensation paid would be
                       improper unless certain conditions were met. Id. at 1162.
                       Thereafter, in 1994, in Florida Bar re Amendments to Rules
                       Regulating the Florida Bar, 644 So.2d 282 (Fla.1994), we
                       amended rule 4–3.4(b) to its present form. In so doing, we
                       established that a witness may not be paid, unless the payments
                       fall within the clearly delineated exceptions, such as payments
                       for reasonable expenses or payments to an expert witness.

     The Florida Bar v. Wohl, 842 So.2d 815 [emphasis added]. Thus, even if supported, any

     claim that Plaintiffs’ counsel sought only “truthful” testimony is no exception to Rule 4-3.4.

     “The prohibition applies with equal force to payment for truthful testimony as to payment

     for false testimony.” Ward v. Nierlich, No. 99-14227 CIV, 2006 WL 5412626, at *4 (S.D.

     Fla. Sept. 18, 2006); quoting Golden Door Jewelry Creations, Inc. v. Lloyds Underwriters

     Non-Marine Ass'n, 865 F. Supp. 1516, 1525 (S.D. Fla. 1994), aff'd in part, 117 F.3d 1328



     Albert dep. p. 237. Yet, five years later, Plaintiffs and their counsel persist in their blatant misrepresentations
     that Albert orchestrated an en masse departure of all, or at least half, of these same installers.




                                                             6
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 7 of 15 PageID 18992




     (11th Cir. 1997) quoting In re Robinson, 151 A.D. 589, 600, 136 N.Y.S. 548, 445 (1912),

     affirmed, 209 N.Y. 354, 103 N.E. 160 (1913)(“The payment of a sum of money to a witness

     to ‘tell the truth’ is as clearly subversive of the proper administration of justice as to pay

     him to testify to what is not true.”) In at least suggesting that Plaintiffs’ counsel sought only

     truthful testimony (without any evidentiary support), and that such alleged motives

     somehow vitiate the prohibitions of Rule 4-3.4, the Order is plainly and clearly erroneous

     on both the evidence and the law.

     IV.     Plaintiffs’ Counsel’s Written, Proposed Exchange Was a Prohibited Offer of an
             Inducement.

             The Order’s next erroneous conclusion is that Plaintiffs’ counsel’s written proposal to

     dismiss Albert from the pending litigation in exchange for certain substantive testimony from

     Albert, was not a sufficient “offer” to run afoul of Rule 4-3.4. Notably, the Order cites no

     authority in support of this conclusion.

             Initially, the Order completely ignores the fact, uncontested by Plaintiffs/their

     counsel,4 that they accomplished an identical quid pro quo exchange with former Defendant,

     Daniel Valencia who traded altered testimony for a dismissal, two years earlier in this same

     litigation. As more fully set forth in Albert’s Motion and supporting documents, Plaintiffs’

     counsel repeatedly attempted to elicit helpful testimony from then-Defendant Valencia

     without success. Doc. 373, pp. 2-3. Then, after Valencia’s repeated denials, he completely

     reversed his testimony, signed an affidavit proffered by Plaintiffs’ counsel, and was


     4
       Plaintiffs’ response merely asserts that the Valencia affidavits/dismissal was handled by prior counsel and
     thus serves as no basis to disqualify current lead counsel, Mr. Mahaffey. Doc. 385, p. 2. Neither Plaintiffs’
     current nor former counsel offers any direct denial that there was an exchange of Valencia’s affidavit testimony
     for the near simultaneous dismissal of Valencia – a fact they must know and have withheld from Albert in
     discovery by claiming it is privileged.




                                                            7
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 8 of 15 PageID 18993




     immediately dismissed from the lawsuit. Id. And, when Albert’s counsel attempted to

     inquire into this apparent exchange, Plaintiffs asserted it was all handled by their counsel and

     blocked Albert’s inquiry on attorney-client privilege grounds. Doc. 373, Exhibit F, pp. 64-

     67; Ex. E – CST’s Privilege Log.

             Here, with that background and context, Plaintiffs’ counsel proposed an apparently

     identical “exchange,” in writing, to Albert, via his counsel:

                      As confirmed in our meet and confer, my clients would
                      entertain a dismissal of Ross Albert in exchange for him
                      testifying truthfully about the extensive involvement with
                      Katzkin he engaged in to destroy the Orlando branch
                      operations, as now proven by the CDA records. This
                      discussion must occur immediately or we will be filing a
                      motion for evidentiary sanctions asking the Court to direct a
                      finding on the two claims against Ross Albert based on his
                      willful destruction and/or concealment of evidence and his
                      false discovery responses. By our phone call today, I have
                      completed my meet and confer on this motion and unless your
                      advise in writing a willingness to frame a settlement agreement
                      with Ross Albert agreeing to testify truthfully and provide his
                      entire ESI, this motion will be filed next week.

     Order, p. 3, quoting Doc. #373-1, Ex. G, July 30, 2020 email from Douglas Mahaffey to

     Courtney Wilson.5 The Order even quotes Mr. Mahaffey’s own supporting Declaration

     conceding “[t]he entire focus was for Albert to recant and withdraw and change his

     discovery responses and deposition testimony ... [and cooperate with ESI discovery]”.




     5
      Remarkably, in his Opposition, Plaintiffs’ counsel refers to his own language, in his own email, as an “out of
     context purported sentence” in “the unauthenticated email,” and “objects” to his own email as inadmissible
     “hearsay.” Doc. 385, pp. 3, 2 & 4. That the Order nevertheless implies that only Albert’s veracity is open to
     question is sorely ironic.




                                                           8
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 9 of 15 PageID 18994




     Order, p. 4, quoting Doc. 385 (Mahaffey Dec.) at 16-17 [emphasis added]. Nevertheless,

     the Order then concludes that this email “includes no actual offer” and merely “suggests

     Plaintiffs would consider dismissing the case against Albert if certain outstanding issues

     could be resolved.” Order, p. 7.

            In this regard, the Order is erroneous in both respects. First, Rule 4-3.4 prohibits

     offering any “inducement” of a fact witness to give favorable testimony. No part of the

     Rule, the commentary, or any case law or ethics opinion requires that an offer must be

     sufficient to create a binding contractual obligation before it violates Rule 4-3.4. Certainly,

     offering to “entertain” dismissal of this long and onerous litigation could serve no other

     purpose than to induce Albert to agree to the proposed “exchange.” The Order cites no

     contrary authority nor offers any justification for imposing a greater and more restrictive

     standard that neither the language nor the purpose of Rule 4-3.4 requires.

            Secondly, and in any event, the “offer” is sufficiently definite even under more strict

     contract law. See generally, United States v. Health First, Inc., No. 6:14-cv-501-Orl-

     37DCI, at *9 (M.D. Fla. May 10, 2017)(“Moreover, ‘[e]ven though all the details are not

     definitely fixed, an agreement may be binding if the parties agree on all the essential terms

     and seriously understand and intend the agreement to be binding on them.’") quoting

     Blackhawk Heating & Plumbing Co., Inc. v. Data Lease Fin. Corp., 302 So.2d 404, 408

     (Fla. 1974). Under Florida law, a promise to forebear from pursuing a legal right need not

     even be expressed in order to create a binding settlement/contract:

                           It is well recognized that forbearance to enforce a legal
                    right may constitute consideration for a promise. It is not
                    required that the forbearance be provided for in express
                    language or terms. This is so because a request by the




                                                    9
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 10 of 15 PageID 18995




                     promisor or undertaking by the promisee to forebear may be
                     implied from conduct of the parties and the nature of the
                     transaction. Consideration is supplied when the circumstances
                     are such that it is reasonable to infer that forbearance was
                     desired and sought by the promisor and forbearance by the
                     promisee follows.

      Citibank Int'l v. Mercogliano, 574 So.2d 1190, 1191 (Fla. 3rd Dist. Ct. App. 1991) quoting

      Boymer v. Birmelin, 227 So.2d 358 (Fla. 3rd Dist. Ct. App. 1969).

             Here, Plaintiffs’ counsel not only verbally and in writing offered to “entertain

      dismissal” of the claims against Albert, the surrounding circumstances reinforce the

      effectiveness of the offered inducement. That is, Plaintiffs undisputedly dismissed identical

      claims against Valencia, a defendant is the same action, immediately upon his providing

      altered testimony to Plaintiffs and their counsel. This context, coupled with an express

      proposal to “entertain dismissal” of the claims against Albert “in exchange for” testimony

      favorable to Plaintiffs, makes clear that such an inducement was “offered” even under more

      strict contract law. The Order’s contrary conclusion that Albert was offered no inducement,

      ignores the plain language of the offer, the prior conduct of the parties, and the foregoing

      law.

      V.     Proposing to Settle/Dismiss Onerous Litigation is a Prohibited Inducement.

             The Magistrate Judge’s final erroneous conclusion was that Plaintiffs’ offer to

      dismiss Albert from years’ long and uniquely onerous ‘scorched earth’ litigation did not

      amount to an “inducement.” Doc. 423, Order, p. 7. Indeed, Plaintiffs do not contest that the

      cost of this litigation has grown into the millions of dollars and may continue through trial

      and appeals. And, this does not even capture the personal cost in the loss of privacy, time

      and emotional turmoil Albert will continue to suffer by refusing Plaintiffs’ proffered




                                                   10
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 11 of 15 PageID 18996




      “exchange.” Indeed, with each successive filing, Albert’s character and truthfulness is

      further impugned virtually without recourse.

             Not surprisingly, courts have rejected the notion that an inducement made as part of

      a settlement to end pending litigation is somehow an unwritten exception to the Rule:

                    At oral argument on this matter Plaintiffs' counsel attempted to
                    make a distinction between the instant case and Golden Door
                    by arguing that unlike in Golden Door, where the money was
                    paid incident to an investigation, in this case the payment of
                    money to witnesses was made incident to a settlement
                    agreement. This is a distinction without a difference. Plaintiffs
                    have cited no authority to support their novel argument and
                    independent research by the undersigned has uncovered none.
                    What's more, whether the money is paid incident to a
                    settlement agreement, or simply to assure witness cooperation,
                    the effect is the same: the witness has an incentive to testify
                    favorably for the party paying him.

      Ward v. Nierlich, No. 99-14227 CIV, 2006 WL 5412626, at *4 (S.D. Fla. Sept. 18,

      2006)[emphasis added].

             The Order cites no authority that offering to settle and dismiss pending litigation is

      not a prohibited “inducement.” Compare, Delta Health Grp. Inc. v. Royal Surplus Lines

      Ins. Co., 327 F. App'x 860, 866 (11th Cir. 2009)(agreement to forbear from seeking even a

      purely declaratory remedy constitutes “overwhelming evidence of consideration” under

      Florida law). While common sense is sufficient to recognize that dismissing this litigation

      is an “inducement,” several cases cited by Albert similarly conclude that threatening to

      commence civil litigation based upon the content of a witness’ testimony is a violation of

      the same ethical rules. See, e.g., Matter of Discipline of Callister, 401 P.3d 211 (Nev.

      2017)(threatening civil action, perjury and offering payment); In re Smith, 848 P.2d 612,

      614 (Or. 1993)(lawyer suspended for 35 days for having letter delivered to IME doctor




                                                     11
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 12 of 15 PageID 18997




      threatening to sue the doctor if his opinion disfavored the claimant). The Order attempts to

      distinguish these cases because no litigation had yet commenced. However, to accept this

      proposition, unsupported by any authority, the Court must find that avoidance of potential

      litigation is somehow a more compelling inducement than termination of actual and

      pending litigation. This turns logic on its head and is contrary to the plain meaning of

      “inducement.” See generally, U.S. v. Murrell, 368 F.3d 1283, 1287 (11th Cir. 2004)(plain

      meaning of "induce" is "[t]o lead or move by influence or persuasion; to prevail upon," or

      alternatively, "[t]o stimulate the occurrence of; cause.") citing The Am. Heritage Dictionary

      Of The English Language 671 (William Morris ed., Houghton Mifflin Co. 1981). There is

      no genuine doubt that Plaintiffs’ offer to “entertain dismissal” was an inducement under this

      plain meaning of the term.

             Further, where exceptions to prohibited inducements exist, they are spelled out and

      acknowledged by court decisions. The settlement or dismissal of a pending lawsuit is not

      among any such exceptions. Instead, the only exception to Rule 4-3.4, is a modest payment

      to fact witnesses to compensate them, not reward them, for costs actually incurred in

      testifying, and entirely unrelated to the content of their testimony.

                             Under the plain language of rule 4-3.4(b), payments to
                     witnesses are proper—and outside the scope of the prohibition
                     on the “offer [of] an inducement to a witness”—if they fall
                     within one of the following three categories: [1] “reasonable
                     expenses incurred by the witness in attending or testifying at
                     proceedings”; [2] “a reasonable, noncontingent fee for
                     professional services of an expert witness”; or [3] “reasonable
                     compensation to reimburse a witness for the loss of
                     compensation incurred by reason of preparing for, attending, or
                     testifying at proceedings.” R. Regulating Fla. Bar 4-3.4(b).
                     This Court has described these categories as “clearly delineated




                                                     12
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 13 of 15 PageID 18998




                       exceptions” from the general prohibition of inducements to
                       witnesses. Wohl, 842 So.2d at 815.

      Trial Practices, Inc. v. Hahn Loeser & Parks, LLP, 260 So.3d 167, 171 (Fla. 2018). Neither

      the Rule nor any case applying it has found any other exception, for a settlement, dismissal of

      a pending lawsuit, or otherwise. Thus, the Order’s conclusion that an offer to dismiss this

      litigation is not an inducement is contrary to logic, the plain meaning of the Rule, and the

      above-cited case law.

      VI.       Conclusion

                For the reasons set forth above, Albert respectfully requests that this Court reject the

      Order and, based upon the same undisputed facts, applicable Rule, and case law, revoke

      Attorney Mahaffey’s grant of pro hac vice admission and/or issue an Order to Show Cause

      regarding this blatant misconduct by Plaintiffs and their counsel in offering inducements to

      persuade fact witnesses (Albert and Valencia) to give testimony favorable to Plaintiffs in this

      action.


      Dated this 28th day of January, 2021.           Respectfully submitted,

                                                      By: /s/ Courtney B. Wilson
                                                      Courtney B. Wilson, Esq.
                                                      Florida Bar No. 614580
                                                      E-Mail: cwilson@littler.com
                                                      Secondary: kljackson@littler.com
                                                      Lindsay M. Alter, Esq.
                                                      Florida Bar No. 103237
                                                      E-Mail: lalter@littler.com
                                                      Secondary: btapia@littler.com
                                                      LITTLER MENDELSON, P.C.
                                                      Wells Fargo Center
                                                      333 SE 2nd Avenue, Suite 2700
                                                      Miami, FL 33131
                                                      Telephone: (305) 400-7500




                                                      13
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 14 of 15 PageID 18999




                                                 Facsimile: (305) 603-2552

                                                 ATTORNEYS FOR DEFENDANT,
                                                 ROSS ALBERT




                                  CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 28th day of January, 2021, I filed a true and

        correct copy of the foregoing document with the Clerk of the Court via the CM/ECF

        Portal, and that the same was served on all counsel of record or pro se identified on the

        Service List via the CM/ECF Portal.

                                                 /s/ Courtney B. Wilson
                                                 Courtney B. Wilson, Esq.




                                                  14
Case 6:18-cv-01237-WWB-GJK Document 428 Filed 01/28/21 Page 15 of 15 PageID 19000




                                         SERVICE LIST

       ATTORNEYS FOR PLAINTIFFS,                      ATTORNEYS FOR DEFENDANT,
       CLASSIC SOFT TRIM, INC. and                    ROSS ALBERT
       ROADWIRE, LLC
                                                      Courtney B. Wilson, Esq.
       Kevin W. Shaughnessy, Esq.                     Florida Bar No. 0614580
       Florida Bar No.: 473448                        E-Mail: cwilson@littler.com
       E-Mail: kshaughnessy@bakerlaw.com              Secondary: kljackson@littler.com
       Secondary: jnenstiel@bakerlaw.com              Lindsay M. Alter, Esq.
       P. Alexander Quimby, Esq.                      Florida Bar No. 103237
       Florida Bar No. 099954                         E-Mail: lalter@littler.com
       E-Mail: aquimby@bakerlaw.com                   Secondary: btapia@littler.com
       Secondary: jdorn@bakerlaw.com                  LITTLER MENDELSON, P.C.
       BAKER & HOSTETLER, LLP                         Wells Fargo Center
       Sun Trust Center, Suite 2300                   333 SE 2nd Avenue, Suite 2700
       200 South Orange Avenue                        Miami, FL 33131
       Post Office Box 112                            Telephone: (305) 400-7500
       Orlando, FL 32801                              Facsimile: (305) 603-2552
       Telephone: (407) 649-4000
       Facsimile: (407) 841-0168                      ATTORNEYS FOR DEFENDANT,
                                                      KATZKIN LEATHER, INC.
       Douglas L. Mahaffey Esq. (Pro Hac Vice)
       Email: dougm@mahaffeylaw.com                   Don Howarth, Esq. (Pro Hac Vice)
       Secondary: janelle@mahaffeylaw.com             E-Mail: dhowarth@howarth-smith.com
       MAHAFFEY LAW GROUP, P.C.                       Secondary: edouesnard@howarth-smith.com
       20162 SW Birch Street, Suite 300               Suzelle M. Smith, Esq. (Pro Hac Vice)
       Newport Beach, CA 92660                        E-mail: ssmith@howarth-smith.com
       Telephone: (949) 833-1400                      Secondary: agilbert@howarth-smith.com
       Facsimile: ( 949) 263-8736                     Padraic J. Glaspy, Esq. (Pro Hac Vice)
                                                      E-mail: pglaspy@howarth-smith.com
                                                      Tomas S. Glaspy, Esq. (Pro Hac Vice)
                                                      E-mail: tglaspy@howarth-smith.com
                                                      HOWARTH & SMITH
                                                      523 West Sixth Street, Suite 728
                                                      Los Angeles, CA 90014
                                                      Telephone: (213) 955-9400
                                                      Facsimile: (213) 622-0791



      4833-7542-1657.2 049386.1006




                                                 15
